I agree that on the question as to whether or not Merrill is permanently disabled, the employer and insurer are entitled *Page 563 
to opportunity to be heard, after notice. While the record of the case in the files of the commission would justify a finding that he was permanently disabled, I think the other parties are entitled to an opportunity to show any facts on the question which the record does not disclose before they are to be bound by such determination. Until such determination is had, no valid order for a lump-sum payment based upon permanent disability can be made. For this reason alone I concur in vacating the order.
PRATT, J., not participating.